     Case 3:18-cv-02845-LAB-JLB Document 31 Filed 10/24/19 PageID.213 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTON EWING,                             Case No.: 18cv2845-LAB (JLB)
12                                 Plaintiff,
                                                ORDER LIFTING STAY; AND
13     v.
                                                ORDER TO SHOW CAUSE RE:
14     LEADEXCEL, INC., et al.,
                                                FAILURE TO SERVE
15                             Defendants.      DEFENDANTS
16
17          Plaintiff has filed a notice informing the Court that Defendant Ron Taylor’s
18   bankruptcy proceedings have terminated. The stay (see Docket no. 22) is
19   ORDERED LIFTED.
20          In his notice, Plaintiff included a request for an order compelling LeadExcel
21   to hire an attorney and to file a new answer. To the extent he asks that the joint
22   answer (Docket no. 20) not be treated as LeadExcel’s answer, the request is
23   GRANTED. As a corporation, LeadExcel cannot litigate pro se, but must be
24   represented by a lawyer. See Rowland v. Calif. Men’s Colony, 506 U.S. 194, 201–
25   02 (1993). The Court construes the answer as being the answer of Defendant Ron
26   Taylor (aka Ronnell Taylor) only.
27          But Plaintiff’s request for an order commanding LeadExcel to hire an attorney
28   and answer is DENIED. First, there is no reason for the Court to order a defendant

                                                1
                                                                         18cv2845-LAB (JLB)
     Case 3:18-cv-02845-LAB-JLB Document 31 Filed 10/24/19 PageID.214 Page 2 of 2



1    to defend itself. In addition, as the Court’s order of March 14, 2019 pointed out, the
2    proof of service Plaintiff filed did not show that LeadExcel had been properly
3    served. Bearing in mind that the 90-day limit for service of process had already
4    elapsed before the Court stayed this case, see Fed. R. Civ. P. 4(m), Plaintiff should
5    either file a corrected proof of service, or should promptly have served LeadExcel
6    and filed new and adequate proof of service.
7          Two other Defendants, John Raymond Buchmiller and Attorneys Tax Relief,
8    LLC, have not appeared and no proof of service on them has been filed. No later
9    than November 18, 2019, Plaintiff is ORDERED TO SHOW CAUSE why claims
10   against all Defendants other than Ron Taylor should not be dismissed for failure
11   to serve. See Fed. R. Civ. P. 4(m). He may do so either by filing proof of service,
12   or by filing a memorandum of points and authorities not longer than five pages
13   explaining why these claims should not be dismissed. If he fails to show cause
14   within the time permitted, these claims will be dismissed, and only claims against
15   Ron Taylor will remain.
16
17         IT IS SO ORDERED.
18   Dated: October 24, 2019
19
20                                           Hon. Larry Alan Burns
                                             Chief United States District Judge
21
22
23
24
25
26
27
28

                                               2
                                                                           18cv2845-LAB (JLB)
